                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                        SAN JOSE DIVISION

                                   5

                                   6     MARLESSA KNOLES,                                  Case No. 17-cv-06580-BLF
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING PLAINTIFF’S
                                   8             v.                                        APPLICATION FOR EXTENSION OF
                                                                                           TIME TO FILE AMENDED
                                   9     TEVA PHARMACEUTICALS USA, INC.,                   COMPLAINT PENDING DISPOSITION
                                         et al.,                                           OF PLAINTIFF’S MOTION TO
                                  10                                                       SUBSTITUTE TRUE NAME FOR
                                                        Defendants.                        FICTITIOUSLY NAMED DEFENDANT
                                  11
                                                                                           [Re: ECF 65]
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has filed an Ex Parte Application for Extension to File Amended Complaint
                                  15   (ECF 65), seeking extension of the February 22, 2019 deadline for amendment of her pleading
                                  16   until the Court disposes of her Motion to Substitute True Name for Fictitiously Named Defendant
                                  17   (ECF 66), which is set for hearing on May 23, 2019. Plaintiff asserts that that “Paragard IUD” is a
                                  18   necessary party to the litigation; it would be futile to amend her complaint without adding
                                  19   Paragard IUD as a defendant; and this Court’s order dismissing her complaint with leave to amend
                                  20   prohibits her from adding new parties without express leave of the Court.
                                  21          Plaintiff’s application for an extension of time is GRANTED. In granting the extension,
                                  22   the Court has not evaluated the merits of Plaintiff’s motion for leave to amend to add Paragard
                                  23   IUD as a party. The Court has determined only that the latter motion should be resolved before
                                  24   any amended pleading is filed.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 1, 2019
                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
